PER CURIAM.
Motions to set aside the verdict are addressed the sound discretion of the court. They are not governed by any well-defined rules, but depend in great degree upon the peculiar circumstances of the case. The verdict of the jury, however, should not be lightly disturbed, and' to justify the granting of the motion the record should disclose some basis for the exercise of the judicial discretion. A careful examination of the record herein has revealed no such basis. The defendant has had a fair trial, and the evidence presented was conflicting. The jury, and not the judge, was made the arbiter of its preponderance.
The order setting aside the verdict is therefore reversed, with costs, and the verdict reinstated.